This opinion is subject to administrative correction before final disposition.




                                Before
                    KING, GASTON, and KASPRZYK
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Kevin M. KASZINSKI
                Staff Sergeant (E-6), U.S. Marine Corps
                               Appellant

                             No. 201900326

                           Decided: 8 June 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Keaton H. Harrell

 Sentence adjudged 6 August 2019 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence approved by the convening au-
 thority: reduction to E-1, confinement for 10 months, and a bad-
 conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
             United States v. Kaszinski, NMCCA No. 201900326
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2